            Case 2:20-cv-00740-RAJ-MLP Document 10 Filed 07/13/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JONATAN IBARRA-GARCIA,

 9                             Petitioner,                Case No. C20-740-RAJ-MLP

10          v.                                            ORDER GRANTING MOTION FOR
                                                          EXTENSION OF TIME
11   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT, et al.,
12
                               Respondents.
13

14
            Finding good cause, the Court GRANTS Petitioner’s motion for extension of time. (Dkt.
15
     # 9.) The Clerk shall RE-NOTE the Government’s motion to dismiss (dkt. # 3) for July 17, 2020.
16
     Petitioner may file a response by July 13, 2020, and the Government may file a reply by the
17
     noting date. The Clerk is directed to send copies of this order to the parties and to the Honorable
18
     Richard A. Jones.
19
            Dated this 13th day of July, 2020.
20

21                                                        A
                                                          MICHELLE L. PETERSON
22                                                        United States Magistrate Judge
23



     ORDER GRANTING MOTION FOR EXTENSION
     OF TIME - 1
